  Fill in this information to identify the case:

  Debtor 1              Stephen Ray Shoemake
                        __________________________________________________________________

  Debtor 2               Diann  Mitchell Shoemake
                         ________________________________________________________________
  (Spouse, if filing)

  United States Bankruptcy Court for the: __________   District
                                          Middle District       of __________
                                                          of Tennessee

  Case number            18-01283
                         ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                    04/16

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?
                                      SRP   2012-4 LLC
                                      ___________________________________________________________________________________________________________
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been                ✔
                                         No
   acquired from
   someone else?                         Yes. From whom?         ______________________________________________________________________________________________________



3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      SN SERVICING CORPORATION
                                      _____________________________________________________                       _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     323 5TH ST
                                      ______________________________________________________                      ______________________________________________________
                                      Number      Street                                                          Number      Street
                                      EUREKA                     CA           95501
                                      ______________________________________________________                      ______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code

                                      Contact phone   800-603-0836
                                                       ________________________                                   Contact phone   ________________________

                                      Contact email   BKNOTICES@SNSC.COM
                                                       ________________________                                   Contact email   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend              ✔
                                         No
   one already filed?
                                         Yes. Claim number on court claims registry (if known) ________                                Filed on   ________________________
                                                                                                                                                   MM / DD       / YYYY



5. Do you know if anyone              ✔
                                         No
   else has filed a proof                Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




  OfficialCase
            Case
          Form   1:18-bk-01283
               410 1:19-ap-90051 Claim
                                   Doc 3-1
                                       10-4                              Filed
                                                                           Filed04/30/18
                                                                             Proof 06/06/19
                                                                                   of Claim Desc
                                                                                             Entered
                                                                                                 Main06/06/19
                                                                                                      Document16:40:34
                                                                                                                   Page Desc
                                                                                                                        1 page
                                                                                                                          of 261
                                                                        Exhibit Page 1 of 26
 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         No
   you use to identify the       ✔ Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ____
                                                                                                                            9 ____
                                                                                                                                 6 ____
                                                                                                                                    6 ____
                                                                                                                                        7
   debtor?



7. How much is the claim?                             74,440.61 Does this amount include interest or other charges?
                                   $_____________________________.
                                                                             No
                                                                            ✔ Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                            
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Money Loaned
                                 ______________________________________________________________________________



9. Is all or part of the claim    No
   secured?                      ✔ Yes.
                                          The claim is secured by a lien on property.
                                           Nature of property:
                                           ✔
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:           _____________________________________________________________



                                           Basis for perfection:          NOTE & MORTGAGE
                                                                          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $__________________
                                           Amount of the claim that is secured:                   74,440.61
                                                                                         $__________________

                                           Amount of the claim that is unsecured: $__________________ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:                          42,341.16
                                                                                                                              $____________________


                                                                                        9.25
                                           Annual Interest Rate (when case was filed) _______%
                                           ✔
                                              Fixed
                                              Variable



10. Is this claim based on a     ✔ No
                                 
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a    No
    right of setoff?
                                 ✔ Yes. Identify the property: 1728
                                                                    AUBURN LANE COLUMBIA, TN 38401-0000
                                                               ___________________________________________________________________




           Case
            Case1:18-bk-01283
                  1:19-ap-90051 Claim
                                  Doc 3-1
                                      10-4 Filed
                                             Filed04/30/18
                                                    06/06/19 DescEntered
                                                                     Main06/06/19
                                                                          Document16:40:34
                                                                                       Page Desc
                                                                                            2 of 26
 Official Form 410                        Exhibit
                                               Proof ofPage
                                                       Claim 2 of 26                          page 2
12. Is all or part of the claim    ✔ No
                                   
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                               Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $____________________
   nonpriority. For example,
   in some categories, the                   Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $____________________
   entitled to priority.
                                             Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                   $____________________
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $____________________

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $____________________

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                   $____________________

                                          * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                    ✔
                                  I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
                              I declare under penalty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571.
                                                   04/21/2018
                              Executed on date _________________
                                                           MM / DD     /   YYYY




                                  8________________________________________________________________________
                                   /s/ Angela Kristen Viale
                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name                   Angela                       Kristen                       Viale
                                                         _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title                  Bankruptcy Asset Manager
                                                         _______________________________________________________________________________________________

                                  Company                 SN Servicing Corporation
                                                         _______________________________________________________________________________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                323 5th St.
                                                         _______________________________________________________________________________________________
                                                         Number        Street

                                                         Eureka                                          Ca           95501
                                                         _______________________________________________________________________________________________
                                                         City                                           State       ZIP Code

                                  Contact phone          800-603-0836
                                                         _____________________________                              Email   BKNotices@snsc.com
                                                                                                                                ____________________________________




           Print                            Save As...                     Add Attachment                                                                  Reset
           Case
             Case  1:18-bk-01283
                     1:19-ap-90051 Claim
                                     Doc 3-1
                                         10-4 Filed
                                                Filed04/30/18
                                                       06/06/19 DescEntered
                                                                        Main06/06/19
                                                                             Document16:40:34
                                                                                          Page Desc
                                                                                               3 of 26
 Official Form 410                           Exhibit
                                                  Proof ofPage
                                                          Claim 3 of 26                          page 3
Mortgage Proof of Claim Attachment                                                                                                                                                                                                                                    (12/15)
If you claim a secured by a security interest in the debtor's principal residence, you must use this form as an attachment to your proof of claim. See separate instructions



Part 1: Mortgage and Case Information                                      Part 2: Total Debt Calculation                                              Part 3: Arrearages as of Date of the Petition                       Part 4: Monthly Mortgage Payment

Case number:                          18-01283                             Principal balance:                                          $34,347.93      Principal & interest due:                              $32,923.35   Principal & interest:          $286.29
Debtor 1:                             Stephen R Shoemake                   Interest due:                                               $30,674.87      Prepetition fees due:                                   $9,417.81   Monthly escrow:                  $0.00
Debtor 2:                             Diann M Shoemake                     Fees, costs due:                                             $9,417.81      Escrow deficiency for funds                                         Private mortgage
Last 4 digits to Identify:                               9667              Escrow deficiency for                                                       advanced:                                                   $0.00   insurance:                         $0.00
Creditor:                  SRP 2012-4 LLC                                  funds advanced:                                                  $0.00      Projected escrow shortage:                                  $0.00   Total monthly
Servicer:                  SN Servicing                                    Less total funds on hand:                                        $0.00      Less funds on hand:                                         $0.00   payment:                       $286.29
                                                                           Total Debt:                                                 $74,440.61      Total prepetition arrearage:                           $42,341.16
Fixed accrual/daily
simple interest/other:                   Fixed


Part 5: Loan Payment History from First Date of Default
               Account Activity                                                                             How Funds Were Applied/Amount Incurred                              Balance After Amount Received or Incurred
A.             B.             C.         D.                E.              F.              G.               H.             I.           J.             K.           L.          M.                 N.         O.           P.            Q.
Date           Contractual Funds         Amount            Description     Contractual     Prin, int &      Amount         Amount       Amount         Amount Unapplied         Principal          Accrued    Escrow       Fees/         Unapplied
               Payment     Received      Incurred                          Due Date        Esc past due     to             to           to             to fees or funds         balance            interest   balance      Charges       funds
               Amount                                                                      balance          principal      Interest     escrow         charges                                     balance                 balance       balance

      8/1/08        $286.29                      $286.29   Mortgage Pmt           8/1/08          $286.29                                                                             $34,347.93
      9/1/08        $286.29                      $286.29   Mortgage Pmt           8/1/08          $572.58                                                                             $34,347.93
     10/1/08        $286.29                      $286.29   Mortgage Pmt           8/1/08          $858.87                                                                             $34,347.93
     11/1/08        $286.29                      $286.29   Mortgage Pmt           8/1/08        $1,145.16                                                                             $34,347.93
     12/1/08        $286.29                      $286.29   Mortgage Pmt           8/1/08        $1,431.45                                                                             $34,347.93
      1/1/09        $286.29                      $286.29   Mortgage Pmt           8/1/08        $1,717.74                                                                             $34,347.93
      2/1/09        $286.29                      $286.29   Mortgage Pmt           8/1/08        $2,004.03                                                                             $34,347.93
      3/1/09        $286.29                      $286.29   Mortgage Pmt           8/1/08        $2,290.32                                                                             $34,347.93
      4/1/09        $286.29                      $286.29   Mortgage Pmt           8/1/08        $2,576.61                                                                             $34,347.93
      5/1/09        $286.29                      $286.29   Mortgage Pmt           8/1/08        $2,862.90                                                                             $34,347.93
      6/1/09        $286.29                      $286.29   Mortgage Pmt           8/1/08        $3,149.19                                                                             $34,347.93
      7/1/09        $286.29                      $286.29   Mortgage Pmt           8/1/08        $3,435.48                                                                             $34,347.93
      8/1/09        $286.29                      $286.29   Mortgage Pmt           8/1/08        $3,721.77                                                                             $34,347.93
      9/1/09        $286.29                      $286.29   Mortgage Pmt           8/1/08        $4,008.06                                                                             $34,347.93
     10/1/09        $286.29                      $286.29   Mortgage Pmt           8/1/08        $4,294.35                                                                             $34,347.93
     11/1/09        $286.29                      $286.29   Mortgage Pmt           8/1/08        $4,580.64                                                                             $34,347.93
     12/1/09        $286.29                      $286.29   Mortgage Pmt           8/1/08        $4,866.93                                                                             $34,347.93
      1/1/10        $286.29                      $286.29   Mortgage Pmt           8/1/08        $5,153.22                                                                             $34,347.93
      2/1/10        $286.29                      $286.29   Mortgage Pmt           8/1/08        $5,439.51                                                                             $34,347.93
      3/1/10        $286.29                      $286.29   Mortgage Pmt           8/1/08        $5,725.80                                                                             $34,347.93
      4/1/10        $286.29                      $286.29   Mortgage Pmt           8/1/08        $6,012.09                                                                             $34,347.93
      5/1/10        $286.29                      $286.29   Mortgage Pmt           8/1/08        $6,298.38                                                                             $34,347.93
      6/1/10        $286.29                      $286.29   Mortgage Pmt           8/1/08        $6,584.67                                                                             $34,347.93
      7/1/10        $286.29                      $286.29   Mortgage Pmt           8/1/08        $6,870.96                                                                             $34,347.93
      8/1/10        $286.29                      $286.29   Mortgage Pmt           8/1/08        $7,157.25                                                                             $34,347.93
      9/1/10        $286.29                      $286.29   Mortgage Pmt           8/1/08        $7,443.54                                                                             $34,347.93
     10/1/10        $286.29                      $286.29   Mortgage Pmt           8/1/08        $7,729.83                                                                             $34,347.93



Official Form 410                                    Case
                                                      Case1:18-bk-01283
                                                            1:19-ap-90051 Claim
                                                                            Doc 3-1
                                                                                10-4 Mortgage
                                                                                     Filed
                                                                                       Filed  04/30/18
                                                                                                 06/06/19
                                                                                              Proof                Desc
                                                                                                                     Entered
                                                                                                    of Claim Attachment  Main06/06/19
                                                                                                                              Document16:40:34
                                                                                                                                           Page Desc
                                                                                                                                                4 of 26                                                                                                               page 1 of 4
                                                                                    Exhibit Page 4 of 26
  11/1/10       $286.29   $286.29   Mortgage Pmt   8/1/08    $8,016.12                            $34,347.93
  12/1/10       $286.29   $286.29   Mortgage Pmt   8/1/08    $8,302.41                            $34,347.93
   1/1/11       $286.29   $286.29   Mortgage Pmt   8/1/08    $8,588.70                            $34,347.93
   2/1/11       $286.29   $286.29   Mortgage Pmt   8/1/08    $8,874.99                            $34,347.93
   3/1/11       $286.29   $286.29   Mortgage Pmt   8/1/08    $9,161.28                            $34,347.93
   4/1/11       $286.29   $286.29   Mortgage Pmt   8/1/08    $9,447.57                            $34,347.93
   5/1/11       $286.29   $286.29   Mortgage Pmt   8/1/08    $9,733.86                            $34,347.93
   6/1/11       $286.29   $286.29   Mortgage Pmt   8/1/08   $10,020.15                            $34,347.93
   7/1/11       $286.29   $286.29   Mortgage Pmt   8/1/08   $10,306.44                            $34,347.93
   8/1/11       $286.29   $286.29   Mortgage Pmt   8/1/08   $10,592.73                            $34,347.93
   9/1/11       $286.29   $286.29   Mortgage Pmt   8/1/08   $10,879.02                            $34,347.93
  10/1/11       $286.29   $286.29   Mortgage Pmt   8/1/08   $11,165.31                            $34,347.93
  11/1/11       $286.29   $286.29   Mortgage Pmt   8/1/08   $11,451.60                            $34,347.93
  12/1/11       $286.29   $286.29   Mortgage Pmt   8/1/08   $11,737.89                            $34,347.93
   1/1/12       $286.29   $286.29   Mortgage Pmt   8/1/08   $12,024.18                            $34,347.93
   2/1/12       $286.29   $286.29   Mortgage Pmt   8/1/08   $12,310.47                            $34,347.93
   3/1/12       $286.29   $286.29   Mortgage Pmt   8/1/08   $12,596.76                            $34,347.93
   4/1/12       $286.29   $286.29   Mortgage Pmt   8/1/08   $12,883.05                            $34,347.93
   5/1/12       $286.29   $286.29   Mortgage Pmt   8/1/08   $13,169.34                            $34,347.93
   6/1/12       $286.29   $286.29   Mortgage Pmt   8/1/08   $13,455.63                            $34,347.93
   7/1/12       $286.29   $286.29   Mortgage Pmt   8/1/08   $13,741.92                            $34,347.93
   8/1/12       $286.29   $286.29   Mortgage Pmt   8/1/08   $14,028.21                            $34,347.93
   9/1/12       $286.29   $286.29   Mortgage Pmt   8/1/08   $14,314.50                            $34,347.93
  10/1/12       $286.29   $286.29   Mortgage Pmt   8/1/08   $14,600.79                            $34,347.93
  11/1/12       $286.29   $286.29   Mortgage Pmt   8/1/08   $14,887.08                            $34,347.93
  12/1/12       $286.29   $286.29   Mortgage Pmt   8/1/08   $15,173.37                            $34,347.93
   1/1/13       $286.29   $286.29   Mortgage Pmt   8/1/08   $15,459.66                            $34,347.93
   2/1/13       $286.29   $286.29   Mortgage Pmt   8/1/08   $15,745.95                            $34,347.93
   3/1/13       $286.29   $286.29   Mortgage Pmt   8/1/08   $16,032.24                            $34,347.93
   4/1/13       $286.29   $286.29   Mortgage Pmt   8/1/08   $16,318.53                            $34,347.93
   5/1/13       $286.29   $286.29   Mortgage Pmt   8/1/08   $16,604.82                            $34,347.93
   6/1/13       $286.29   $286.29   Mortgage Pmt   8/1/08   $16,891.11                            $34,347.93
   7/1/13       $286.29   $286.29   Mortgage Pmt   8/1/08   $17,177.40                            $34,347.93
   8/1/13       $286.29   $286.29   Mortgage Pmt   8/1/08   $17,463.69                            $34,347.93
   9/1/13       $286.29   $286.29   Mortgage Pmt   8/1/08   $17,749.98                            $34,347.93
  10/1/13       $286.29   $286.29   Mortgage Pmt   8/1/08   $18,036.27                            $34,347.93
  11/1/13       $286.29   $286.29   Mortgage Pmt   8/1/08   $18,322.56                            $34,347.93
  12/1/13       $286.29   $286.29   Mortgage Pmt   8/1/08   $18,608.85                            $34,347.93
   1/1/14       $286.29   $286.29   Mortgage Pmt   8/1/08   $18,895.14                            $34,347.93
   2/1/14       $286.29   $286.29   Mortgage Pmt   8/1/08   $19,181.43                            $34,347.93
   3/1/14       $286.29   $286.29   Mortgage Pmt   8/1/08   $19,467.72                            $34,347.93
   4/1/14       $286.29   $286.29   Mortgage Pmt   8/1/08   $19,754.01                            $34,347.93
   5/1/14       $286.29   $286.29   Mortgage Pmt   8/1/08   $20,040.30                            $34,347.93
   6/1/14       $286.29   $286.29   Mortgage Pmt   8/1/08   $20,326.59                            $34,347.93
   7/1/14       $286.29   $286.29   Mortgage Pmt   8/1/08   $20,612.88                            $34,347.93
   8/1/14       $286.29   $286.29   Mortgage Pmt   8/1/08   $20,899.17                            $34,347.93
   9/1/14       $286.29   $286.29   Mortgage Pmt   8/1/08   $21,185.46                            $34,347.93
  10/1/14       $286.29   $286.29   Mortgage Pmt   8/1/08   $21,471.75                            $34,347.93
  11/1/14       $286.29   $286.29   Mortgage Pmt   8/1/08   $21,758.04                            $34,347.93
  12/1/14       $286.29   $286.29   Mortgage Pmt   8/1/08   $22,044.33                            $34,347.93




Official Form 410            Case
                              Case1:18-bk-01283
                                    1:19-ap-90051 Claim
                                                    Doc 3-1
                                                        10-4 Mortgage
                                                             Filed
                                                               Filed  04/30/18
                                                                         06/06/19
                                                                      Proof                Desc
                                                                                             Entered
                                                                            of Claim Attachment  Main06/06/19
                                                                                                      Document16:40:34
                                                                                                                   Page Desc
                                                                                                                        5 of 26   page 2 of 4
                                                            Exhibit Page 5 of 26
   1/1/15       $286.29               $286.29   Mortgage Pmt      8/1/08   $22,330.62                         $34,347.93
   2/1/15       $286.29               $286.29   Mortgage Pmt      8/1/08   $22,616.91                         $34,347.93
   3/1/15       $286.29               $286.29   Mortgage Pmt      8/1/08   $22,903.20                         $34,347.93
   4/1/15       $286.29               $286.29   Mortgage Pmt      8/1/08   $23,189.49                         $34,347.93
   5/1/15       $286.29               $286.29   Mortgage Pmt      8/1/08   $23,475.78                         $34,347.93
   6/1/15       $286.29               $286.29   Mortgage Pmt      8/1/08   $23,762.07                         $34,347.93
   7/1/15       $286.29               $286.29   Mortgage Pmt      8/1/08   $24,048.36                         $34,347.93
   8/1/15       $286.29               $286.29   Mortgage Pmt      8/1/08   $24,334.65                         $34,347.93
   9/1/15       $286.29               $286.29   Mortgage Pmt      8/1/08   $24,620.94                         $34,347.93
  10/1/15       $286.29               $286.29   Mortgage Pmt      8/1/08   $24,907.23                         $34,347.93
  11/1/15       $286.29               $286.29   Mortgage Pmt      8/1/08   $25,193.52                         $34,347.93
  12/1/15       $286.29               $286.29   Mortgage Pmt      8/1/08   $25,479.81                         $34,347.93
   1/1/16       $286.29               $286.29   Mortgage Pmt      8/1/08   $25,766.10                         $34,347.93
   2/1/16       $286.29               $286.29   Mortgage Pmt      8/1/08   $26,052.39                         $34,347.93
   3/1/16       $286.29               $286.29   Mortgage Pmt      8/1/08   $26,338.68                         $34,347.93
   4/1/16       $286.29               $286.29   Mortgage Pmt      8/1/08   $26,624.97                         $34,347.93
   5/1/16       $286.29               $286.29   Mortgage Pmt      8/1/08   $26,911.26                         $34,347.93
   6/1/16       $286.29               $286.29   Mortgage Pmt      8/1/08   $27,197.55                         $34,347.93
   7/1/16       $286.29               $286.29   Mortgage Pmt      8/1/08   $27,483.84                         $34,347.93
   8/1/16       $286.29               $286.29   Mortgage Pmt      8/1/08   $27,770.13                         $34,347.93
   9/1/16       $286.29               $286.29   Mortgage Pmt      8/1/08   $28,056.42                         $34,347.93
  10/1/16       $286.29               $286.29   Mortgage Pmt      8/1/08   $28,342.71                         $34,347.93
  11/1/16       $286.29               $286.29   Mortgage Pmt      8/1/08   $28,629.00                         $34,347.93
 11/15/16       $286.29             $1,130.49   Prior Late Fees   8/1/08                                      $34,347.93             $1,130.49
 11/15/16       $286.29             $1,016.00   Prior Corp Adv    8/1/08                                      $34,347.93             $2,146.49
  12/1/16       $286.29               $286.29   Mortgage Pmt      8/1/08   $28,915.29                         $34,347.93
   1/1/17       $286.29               $286.29   Mortgage Pmt      8/1/08   $29,201.58                         $34,347.93
  1/17/17       $286.29                $10.00   Late Fee          8/1/08                                      $34,347.93             $2,156.49
   2/1/17       $286.29               $286.29   Mortgage Pmt      8/1/08   $29,487.87                         $34,347.93
  2/17/17       $286.29                $10.00   Late Fee          8/1/08                                      $34,347.93             $2,166.49
   3/1/17       $286.29               $286.29   Mortgage Pmt      8/1/08   $29,774.16                         $34,347.93
  3/17/17       $286.29                $10.00   Late Fee          8/1/08                                      $34,347.93             $2,176.49
   4/1/17       $286.29               $286.29   Mortgage Pmt      8/1/08   $30,060.45                         $34,347.93
  4/17/17       $286.29                $10.00   Late Fee          8/1/08                                      $34,347.93             $2,186.49
   5/1/17       $286.29               $286.29   Mortgage Pmt      8/1/08   $30,346.74                         $34,347.93
  5/17/17       $286.29   $119.00               Pmt to corp adv   8/1/08                                      $34,347.93             $2,067.49
  5/17/17       $286.29                $10.00   Late Fee          8/1/08                                      $34,347.93             $2,077.49
   6/1/17       $286.29               $286.29   Mortgage Pmt      8/1/08   $30,633.03                         $34,347.93
  6/17/17       $286.29                $10.00   Late Fee          8/1/08                                      $34,347.93             $2,087.49
   7/1/17       $286.29               $286.29   Mortgage Pmt      8/1/08   $30,919.32                         $34,347.93
  7/17/17       $286.29                $10.00   Late Fee          8/1/08                                      $34,347.93             $2,097.49
   8/1/17       $286.29               $286.29   Mortgage Pmt      8/1/08   $31,205.61                         $34,347.93
  8/17/17       $286.29                $10.00   Late Fee          8/1/08                                      $34,347.93             $2,107.49
   9/1/17       $286.29               $286.29   Mortgage Pmt      8/1/08   $31,491.90                         $34,347.93
  9/17/17       $286.29                $10.00   Late Fee          8/1/08                                      $34,347.93             $2,117.49
  9/18/17       $286.29             $3,125.00   Atty Fee          8/1/08                                      $34,347.93             $5,242.49
  10/1/17       $286.29               $286.29   Mortgage Pmt      8/1/08   $31,778.19                         $34,347.93
 10/17/17       $286.29                $10.00   Late Fee          8/1/08                                      $34,347.93             $5,252.49
  11/1/17       $286.29               $286.29   Mortgage Pmt      8/1/08   $32,064.48                         $34,347.93
  11/3/17       $286.29             $3,000.00   Atty Fee          8/1/08                                      $34,347.93             $8,252.49




Official Form 410                        Case
                                          Case1:18-bk-01283
                                                1:19-ap-90051 Claim
                                                                Doc 3-1
                                                                    10-4 Mortgage
                                                                         Filed
                                                                           Filed  04/30/18
                                                                                     06/06/19
                                                                                  Proof                Desc
                                                                                                         Entered
                                                                                        of Claim Attachment  Main06/06/19
                                                                                                                  Document16:40:34
                                                                                                                               Page Desc
                                                                                                                                    6 of 26      page 3 of 4
                                                                        Exhibit Page 6 of 26
 11/13/17       $286.29              $390.00    Atty Fee            8/1/08                                    $34,347.93             $8,642.49
 11/17/17       $286.29               $10.00    Late Fee            8/1/08                                    $34,347.93             $8,652.49
 11/27/17       $286.29   $987.39               Pmt to Prior Late   8/1/08                                    $34,347.93             $7,665.10
 11/27/17       $286.29   $864.00               Pmt to corp adv     8/1/08                                    $34,347.93             $6,801.10
  12/1/17       $286.29               $286.29   Mortgage Pmt        8/1/08   $32,350.77                       $34,347.93
 12/12/17       $286.29                $10.00   Late Fee            8/1/08                                    $34,347.93             $6,811.10
 12/29/17       $286.29             $1,500.00   Atty Fee            8/1/08                                    $34,347.93             $8,311.10
   1/1/18       $286.29               $286.29   Mortgage Pmt        8/1/08   $32,637.06                       $34,347.93
  1/12/18       $286.29                $10.00   Late Fee            8/1/08                                    $34,347.93             $8,321.10
  1/30/18       $286.29               $365.00   FC Fees             8/1/08                                    $34,347.93             $8,686.10
   2/1/18       $286.29               $286.29   Mortgage Pmt        8/1/08   $32,923.35                       $34,347.93
   2/5/18       $286.29                $19.71   FC Fees             8/1/08                                    $34,347.93             $8,705.81
  2/12/18       $286.29                $10.00   Late Fee            8/1/08                                    $34,347.93             $8,715.81
  2/16/18       $286.29                $12.00   FC Fees             8/1/08                                    $34,347.93             $8,727.81
  2/25/18       $286.29               $690.00   FC Fees             8/1/08                                    $34,347.93             $9,417.81




Official Form 410                        Case
                                          Case1:18-bk-01283
                                                1:19-ap-90051 Claim
                                                                Doc 3-1
                                                                    10-4 Mortgage
                                                                         Filed
                                                                           Filed  04/30/18
                                                                                     06/06/19
                                                                                  Proof                Desc
                                                                                                         Entered
                                                                                        of Claim Attachment  Main06/06/19
                                                                                                                  Document16:40:34
                                                                                                                               Page Desc
                                                                                                                                    7 of 26      page 4 of 4
                                                                        Exhibit Page 7 of 26
Case
 Case1:18-bk-01283
       1:19-ap-90051 Claim
                       Doc 3-1
                           10-4 Filed
                                  Filed04/30/18
                                        06/06/19 Desc
                                                  Entered
                                                      Main06/06/19
                                                           Document16:40:34
                                                                        Page Desc
                                                                             8 of 26
                               Exhibit Page 8 of 26
Case
 Case1:18-bk-01283
       1:19-ap-90051 Claim
                       Doc 3-1
                           10-4 Filed
                                  Filed04/30/18
                                        06/06/19 Desc
                                                  Entered
                                                      Main06/06/19
                                                           Document16:40:34
                                                                        Page Desc
                                                                             9 of 26
                               Exhibit Page 9 of 26
Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                                          06/06/19 Desc
                                                     Entered
                                                        Main 06/06/19
                                                             Document 16:40:34
                                                                           Page 10
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 10 of 26
Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                                          06/06/19 Desc
                                                     Entered
                                                        Main 06/06/19
                                                             Document 16:40:34
                                                                           Page 11
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 11 of 26
Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                                          06/06/19 Desc
                                                     Entered
                                                        Main 06/06/19
                                                             Document 16:40:34
                                                                           Page 12
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 12 of 26
Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                                          06/06/19 Desc
                                                     Entered
                                                        Main 06/06/19
                                                             Document 16:40:34
                                                                           Page 13
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 13 of 26
Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                                          06/06/19 Desc
                                                     Entered
                                                        Main 06/06/19
                                                             Document 16:40:34
                                                                           Page 14
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 14 of 26
Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                                          06/06/19 Desc
                                                     Entered
                                                        Main 06/06/19
                                                             Document 16:40:34
                                                                           Page 15
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 15 of 26
Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                                          06/06/19 Desc
                                                     Entered
                                                        Main 06/06/19
                                                             Document 16:40:34
                                                                           Page 16
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 16 of 26
Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                                          06/06/19 Desc
                                                     Entered
                                                        Main 06/06/19
                                                             Document 16:40:34
                                                                           Page 17
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 17 of 26
Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                                          06/06/19 Desc
                                                     Entered
                                                        Main 06/06/19
                                                             Document 16:40:34
                                                                           Page 18
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 18 of 26
Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                                          06/06/19 Desc
                                                     Entered
                                                        Main 06/06/19
                                                             Document 16:40:34
                                                                           Page 19
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 19 of 26
Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                                          06/06/19 Desc
                                                     Entered
                                                        Main 06/06/19
                                                             Document 16:40:34
                                                                           Page 20
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 20 of 26
Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                                          06/06/19 Desc
                                                     Entered
                                                        Main 06/06/19
                                                             Document 16:40:34
                                                                           Page 21
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 21 of 26
Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                                          06/06/19 Desc
                                                     Entered
                                                        Main 06/06/19
                                                             Document 16:40:34
                                                                           Page 22
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 22 of 26
                                                                 REDACTION




Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                                          06/06/19 Desc
                                                     Entered
                                                        Main 06/06/19
                                                             Document 16:40:34
                                                                           Page 23
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 23 of 26
                                                  REDACTION




Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                                          06/06/19 Desc
                                                     Entered
                                                        Main 06/06/19
                                                             Document 16:40:34
                                                                           Page 24
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 24 of 26
 1   Kristin Zilberstein, Esq. (SBN: 200041)
     Jennifer Bergh, Esq. (SBN: 305219)
 2   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
 3   LAW OFFICES OF MICHELLE GHIDOTTI
     1920 Old Tustin Ave.
 4   Santa Ana, CA 92705
     Ph: (949) 427-2010
 5   Fax: (949) 427-2732
 6   kzilberstein@ghidottilaw.com

 7   Authorized Agent for Creditor
     SRP 2012-4 LLC
 8
 9
                               UNITED STATES BANKRUPTCY COURT
10
                    MIDDLE DISTRICT OF TENNESSEE – COLUMBIA DIVISION
11
12   In Re:                                               )   CASE NO.: 1:18-bk-01283
                                                          )
13
     Stephen Ray Shoemake and Diann Mitchell              )   CHAPTER 13
14   Shoemake,                                            )
                                                          )   CERTIFICATE OF SERVICE
15            Debtors.                                    )
                                                          )
16
                                                          )
17                                                        )
                                                          )
18                                                        )
19                                                        )
                                                          )
20
21
                                      CERTIFICATE OF SERVICE
22
23            I am employed in the County of Orange, State of California. I am over the age of

24   eighteen and not a party to the within action. My business address is: 1920 Old Tustin
25
     Avenue, Santa Ana, CA 92705.
26
              I am readily familiar with the business’s practice for collection and processing of
27
28   correspondence for mailing with the United States Postal Service; such correspondence would




                                                      1
Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                               CERTIFICATE06/06/19
                                               OF Desc
                                                     Entered
                                                        Main 06/06/19
                                                   SERVICE   Document 16:40:34
                                                                           Page 25
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 25 of 26
 1   be deposited with the United States Postal Service the same day of deposit in the ordinary
 2   course of business.
 3
     On April 30, 2018 I served the following documents described as:
 4
                    PROOF OF CLAIM
 5
 6   on the interested parties in this action by placing a true and correct copy thereof in a sealed

 7   envelope addressed as follows:
 8
     (Via United States Mail)
 9   Debtor                                               Trustee
     Stephen Ray Shoemake                                 HENRY EDWARD HILDEBRAND, III
10   1728 Auburn Lane                                     OFFICE OF THE CHAPTER 13 TRUSTEE
11   Columbia, TN 38401                                   PO BOX 340019
                                                          NASHVILLE, TN 37203-0019
12   Joint Debtor
     Diann Mitchell Shoemake                              U.S. Trustee
13   1728 Auburn Lane                                     OFFICE OF THE UNITED STATES
14   Columbia, TN 38401                                   TRUSTEE
                                                          701 BROADWAY STE 318
15   Debtor’s Counsel                                     NASHVILLE, TN 37203-3966
     J. ROBERT HARLAN
16   HARLAN, SLOCUM & QUILLEN
17   PO BOX 949
     COLUMBIA, TN 38402-0949
18
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
19   the United States Postal Service by placing them for collection and mailing on that date
20   following ordinary business practices.

21   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
     Eastern District of California
22
23   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
24
             Executed on April 30, 2018 at Santa Ana, California
25
26   /s / Krystle Miller
     Krystle Miller
27
28




                                                      2
Case
  Case
     1:18-bk-01283
        1:19-ap-90051Claim
                        Doc3-1
                            10-4 Filed
                                    Filed
                                        04/30/18
                               CERTIFICATE06/06/19
                                               OF Desc
                                                     Entered
                                                        Main 06/06/19
                                                   SERVICE   Document 16:40:34
                                                                           Page 26
                                                                                Desc
                                                                                   of 26
                               Exhibit Page 26 of 26
